Citation Nr: 1230547	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for right hand disability.  

5.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981; November 1990 to June 1991; November 2001 to April 2002; and February 2003 to May 2004.  The DD 214 that verifies his service from July 1977 to July 1981 further notes a previous two years and 11 months of active duty.  The dates of this duty have not been confirmed.  However, as will be demonstrated, the failure to verify these dates does not adversely affect the Veteran's claims, as the in-service incurrence of injuries is not disputed.  Finally, the Veteran has many years of additional service in the National Guard, including service for training purposes. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted the Veteran's claims of entitlement to service connection for PTSD and lumbosacral strain and denied the Veteran's claims of entitlement to service connection for tinnitus, hypertension, right and left knee strain, and right hand strain. 

A January 2010 rating decision granted the Veteran's claim of right-ear hearing loss.  Thus, the RO's January 2010 action represents a full grant of the benefit sought as to the Veteran's claim of entitlement to service connection for right-ear hearing loss.  

The Veteran's appeals were previously before the Board in March 2011, at which time the Board granted entitlement to service connection for tinnitus.  This also represents a full grant of the benefit sought in that appeal.  The remaining issues were remanded for further development.  The requested development has been completed and the appeals have been returned to the Board for additional consideration.  

In December 2010, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. At that time, the Veteran submitted additional evidence, with a waiver of RO consideration of the same.  The Veteran testified at an additional videoconference hearing before the undersigned Veterans Law Judge in June 2012.  The transcript of this hearing is also in the claims folder. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The issues of entitlement to service connection for a right hand disability and hypertension, and the issues of entitlement to increased evaluations for PTSD and lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral osteoarthritis of the knees. 

2.  Service treatment records show that the Veteran sustained a left knee medial collateral ligament strain in 1977 and a right knee strain in 1994.  

3.  There is no evidence of continuity of symptomatology between the injuries in service and the current knee disabilities, and competent medical opinion holds that the current knee disabilities are due to the aging process and not the result of the 1977, 1994 or 2004 injuries or otherwise the result of active service.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred during active service, and was not aggravated by active service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  A left knee disability was not incurred during active service, and was not aggravated by active service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in February 2008 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained for both his periods of active duty and his service with the National Guard.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at two hearings before the undersigned Veterans Law Judge, and transcripts of these hearings are in the record.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he sustained injuries to both knees either during active service or while on duty training with the National Guard, and notes that these injuries are recorded in his service treatment records.  Furthermore, he states he sustained an additional injury during active duty in 1991 that he did not report.  Finally, he argues that the wear and tear from jumping off trucks during active duty also contributed to a chronic disability of the knees.  In regards to his hypertension, the Veteran argues that this initially manifested during active service.  He argues that this was the result of stress while deployed in Iraq.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. § 101(24).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If degenerative arthritis or cardio-vascular renal disease to include hypertension becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of these disabilities during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Knees

The service treatment records show that the Veteran was seen for pain in his left knee after playing football in November 1977.  On examination there was swelling of the left medial collateral ligament.  An X-ray study did not reveal any significant findings.  The assessment was sprained medial collateral ligament.  

The Veteran was afforded medical examinations either while on active duty or in the National Guard in June 1981, August 1981, December 1985, April 1991, and December 1993.  The lower extremities were found to be normal on each occasion.  The Veteran answered "no" to a history of knee pain or problems on medical history reports he completed in August 1981, December 1985, April 1991, and December 1993.  

A March 1994 document confirms that the Veteran was ordered to active duty for training for two weeks in April 1994.  In April 1994, while on this period of active duty for training, the Veteran received medical treatment for acute and radial pain after twisting his left knee.  The Veteran reported having experienced stiffness and soreness for the previous six weeks but said he had not sustained any prior injury.  The assessment was an acute strain of the right knee in setting of probable degenerative joint disease.  The strain was described as mild.  After three days, these records show that the Veteran's right knee pain had returned to the previous level of general soreness.  The assessment was medial tenderness resolved.  

The Veteran was afforded additional medical examinations either while on active duty or in the National Guard in August 2000, May 2002, and August 2007.  The lower extremities were found to be normal on each occasion.  The Veteran answered "no" to a history of knee pain or problems on medical history reports he completed in August 2000, April 2002, and August 2007.  He answered "yes" to swollen or painful joints on a medical history he completed in April 2004 but "no" to a history of knee symptoms.  However, the Veteran reported on an October 2003 National Guard medical readiness form and on a health assessment he completed in April 2004 that he sometimes had swelling of the knees, ankles, and feet.  

An August 2007 examination was negative for a knee disability, and the Veteran answered "no" to a history of swollen or painful joints and "no" to a history of knee problems on a Report of Medical History he completed at that time.  

The Veteran was afforded a VA examination in June 2008.  The claims folder and medical record were reviewed by the examiner.  He had been diagnosed with a left medial collateral ligament injury in 1977 and a right knee twist and strain in 1994.  He did not require surgery and had not been diagnosed with a fracture or dislocation for either knee.  The Veteran complained of bilateral knee pain with the right being worse than the left.  He reported worsening pain, stiffness, weakness, and swelling in both knees.  He did not have an inflammatory arthritic disease.  The diagnoses were bilateral knee strain.  The examiner opined that it was less likely than not that the Veteran's bilateral knee condition was due to his activities in service.  The rationale was that while the Veteran had been diagnosed with strains, sprains, and twist injuries, there was never a diagnosis of fracture or dislocation.  The evidence did not demonstrate continuity of treatment or symptoms.  Given the lack of objective findings on physical examination and the medical history, it was difficult to establish a direct link between active service and the current bilateral knee disabilities.  

VA treatment records from November 2008 and October 2010 show that the Veteran complained of bilateral knee pain.  

The Veteran underwent another VA examination of his knees in July 2011.  The examiner reviewed the Veteran's claims folder and the electronic records.  A review of X-ray studies obtain in July 2008 showed some mild degenerative changes of both knees.  A current X-ray study showed stable mild degenerative change of both knees.  The Veteran described his 1977 and 1994 injuries to the examiner, and further noted he had hurt the left knee again in Iraq when he jumped off a truck during a mortar attack but did not seek treatment.  He reported that his knees had given way on several occasions after discharge.  Following the examination, interview with the Veteran, and record review, the diagnosis was osteoarthritis of the bilateral knees, per X-rays in July 2008 and July 2011.  

The examiner opined that the Veteran's bilateral knee osteoarthritis was less likely than not caused by, the result of, aggravated by, or related to active duty, specifically including the November 1977 and April 1994 injuries.  The rationale was basically that these injuries resolved without resulting in a chronic disability.  Although Veteran reported swelling of the knees, ankle and feet in 2003 and 2004, he did not report pain or arthritis.  He had also reported that there had been no change in his health during the current deployment at the end of his active duty in 2004.  It was only in 2008, four years after leaving active duty, that knee X-rays showed mild degenerative changes, and this was essentially unchanged in 2011.  This was 31 years after the initial left knee injury and 14 years after the right knee injury.  The examiner stated that primary osteoarthritis is predominately age related, worsened by obesity.  If the Veteran had arthritis during his many periods of active duty from 1977 to 2004, the X-ray would not likely only show "mild" degenerative changes.  

The Board finds that entitlement to service connection for the Veteran's knee disabilities is not warranted.  

The current evidence includes diagnoses of osteoarthritis of both knees.  Therefore, the requirement for medical evidence of a current disability has been met.  

The service treatment records and the Veteran's testimony and statements also confirm that he sustained an injury to each knee during service.  Thus, the requirement for evidence of in-service incurrence of a disease or injury has also been met.  

However, the preponderance of the evidence is against a finding that there is a relationship between the current disability and the events during service.  Such a relationship can be demonstrated by either continuity of symptomatology or by competent medical opinion.  

In regards to continuity of symptomatology, the medical records are negative for any continued treatment for either the left or right knee following the 1977 and 1994 injuries.  Moreover, the Veteran has not written or testified that he experienced ongoing symptoms following these injuries, nor did he report such symptoms at either VA examination.  In fact, every periodic examination including the final examination obtained for the National Guard in 2007 was negative for a knee disability.  Moreover, the Veteran himself denied all knee symptomatology on every Report of Medical History he completed between 1977 and 2003.  While he reported joint swelling that included the knees in 2003 and 2004, he again denied knee symptoms on the April 2004 and August 2007 histories.  The June 2008 VA examiner noted that there was no continuity of either treatment or symptomatology.  The Board concurs, and a nexus between the current disabilities and active service is not demonstrated by means of continuity of symptomatology.  

As for medical opinions, the Veteran is competent to describe his knee injuries in service.  However, his current arthritis is not the type of disability that lends itself to ready observation by a layman or which can be related to a specific trauma that happened years prior to the initial diagnosis without medical training.  

The June 2008 and July 2011 VA examiners have each opined that the current knee disabilities are not related to active service.  Their basic rationale was that the 1977 and 1994 injuries were acute and transitory ligament injuries that resolved without chronic disability.  The July 2011 examiner noted that the Veteran's current osteoarthritis was first diagnosed four years after discharge from service, and attributed this to the aging process.  He specifically excluded the 1977 or 1994 injuries and the additional traumas reported by the Veteran to have occurred due to jumping off a truck in 2004 as causes, and supported this conclusion by reasoning that if those traumas were the cause the arthritis would be more serious than the mild changes shown on X-ray study.  This examiner also indicates that the 2003 and 2004 reports of swelling did not represent an early manifestation of arthritis, and suggests that even if it did the Veteran himself denied aggravation at the end of his deployment.  The Board notes that the subsequent August 2007 examination was negative for a knee disability and the Veteran denied knee symptoms at that time.  The Board further notes that the while the April 1994 records include an assessment of an acute strain of the right knee in a setting of "probable" degenerative joint disease, the degenerative joint disease was not confirmed by either contemporaneous X-rays or by the several subsequent examinations that found the knee to be normal.  Degenerative joint disease was not confirmed until 2008, which was four years after service and three years after the end of the presumptive period.  The preponderance of the evidence clearly demonstrates that the Veteran's current knee disabilities were not incurred in or aggravated by service, nor may they be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309. 


ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a left knee disability is denied. 


REMAND

The Veteran, in his November 2011 VA Form 9, now argues that his service connected PTSD has aggravated his nonservice connected hypertension.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In this instance, the July 2011 VA examination did not address whether or not the Veteran's hypertension was aggravated by his service connected disabilities, in particular his PTSD.  Therefore, an additional opinion must be obtained that addresses this matter. 

Furthermore, the March 2011 remand noted that the Veteran had been afforded a July 2008 VA examination of his right hand.  The diagnosis was of right hand strain, but the examiner provided an opinion that this disability was not related to the Veteran's 1975 injury to the fourth right finger that he believes to be the cause of his current right hand disability.  However, the Board found that the previous July 2008 VA examination of the Veteran's hand was inadequate, in that it failed to obtain or consider the results of a July 2008 VA X-ray study, and in light of the fact that there is a subsequent 2009 diagnosis of carpal tunnel syndrome of the right wrist.  The remand requested that opinions should be provided for any right hand disorders.  

Subsequently, the Veteran was afforded a VA examination for his claimed disabilities to include his right hand disability in July 2011.  While the examination report lists the records that were reviewed including the 2008 X-ray study, there is no indication that the records regarding the Veteran's carpal tunnel syndrome were reviewed.  At the conclusion of the examination, the examiner determined that the Veteran did not have a current right hand disability.  Therefore, an opinion as to the etiology of a right hand disability was not provided.  

The Board notes that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, as the July 2011 examiner failed to provide the requested opinion, the examination is inadequate.  Moreover, the examiner failed to address the carpal tunnel syndrome of the right wrist, as was requested by the March 2011 remand.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Therefore, this matter must be returned in order to complete the development requested by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the Veteran appeared before the undersigned Veterans Law Judge in June 2012 and offered testimony regarding the claims for higher initial evaluations of the Veteran's service connected PTSD and lumbosacral strain.  He testified that both of these disabilities had continued to deteriorate since his most recent VA examination.  The veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Furthermore, the Veteran testified that he receives treatment from a private physician named Jerry Register for his lumbar spine disability, and that he was scheduled to undergo a magnetic resonance imaging (MRI) study of the lumbar spine in July 2012.  An attempt must be made to either obtain these records or provide the Veteran an opportunity to submit them.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary permission from the Veteran, obtain all VA and private treatment records regarding the treatment of the Veteran's claimed disabilities dating from 2011 to the present.  This should include the private treatment records of Dr. Jerry Register for treatment of the Veteran's lumbosacral strain, to include the July 2012 MRI.  If the attempts to obtain private records are unsuccessful, the Veteran must be notified and provided an opportunity to obtain and submit these records on his own behalf.

2.  Return the claims folder to the same examiner who conducted the July 2011 examination, if available.  If the July 2011 examiner is no longer available, the claims folder must be forwarded to a medical doctor of at least equal qualifications.  The examiner should be requested to provide the following opinions:
a) Is it as likely as not that the right hand strain noted on the July 2008 VA examination was incurred or aggravated due to active service?  The examiner should comment on whether or not this hand strain was the result of the August 1975 injury to the right hand documented in the claims folder, or any other injury sustained during a period of active service, active duty for training, or inactive duty for training.  
b) Is it as likely as not that the carpal tunnel syndrome of the right wrist noted in the August 2009 VA treatment records was incurred or aggravated due to active service?
c) Is it as likely as not that the Veteran's hypertension has undergone a permanent increase in severity as a result of his service connected PTSD?  If so, is it possible to identify a baseline level of severity for the hypertension prior to the aggravation by PTSD?  

The Veteran does not need to be scheduled for an additional examination of these disabilities unless an additional examination is deemed necessary by the examiner in order to provide the requested opinions.  

If the examiner is unable to provide the requested opinions without resort to speculation, the reasons and bases for this opinion should be noted, and any missing evidence that would enable the requested opinions to be provided should be identified.  

3.  Schedule the Veteran for a VA examination of his service connected PTSD in order to determine the current severity of this disability.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted, and all symptoms attributable to this disability should be identified and described.  The Veteran's score on the Global Assessment of Functioning (GAF) scale should be estimated.  

4.  After the private records pertaining to the treatment of the Veteran's lumbosacral strain requested above have been obtained or have been verified to be unobtainable, schedule the Veteran for a VA examination of this disability.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted, and all symptoms attributable to this disability should be identified and described, to include any neurological symptoms.  Range of motion of the spine must be obtained with a goniometer and recorded in degrees.  The examiner must also identify any additional impairment due pain, weakness, incoordination or excess fatigability in terms of additional limitation of motion.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


